          Case 4:20-cv-00363-JM Document 14 Filed 09/15/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

NATHAN JEWELL                                                           PLAINTIFF

v.                            NO. 4:20-cv-00363 JM

ANDREW SAUL, Commissioner of                                            DEFENDANT
the Social Security Administration


                                        JUDGMENT

       Pursuant to the Order entered this day, judgment is entered for the Commissioner of the

Social Security Administration.

       IT IS SO ORDERED AND ADJUDGED this 15th day of September, 2020.



                                           __________________________________
                                             UNITED STATES DISTRICT JUDGE
